There is no bill of exceptions in this case; the appeal as submitted here being upon the record proper. The record appears regular in all respects, and shows that this appellant, defendant in the court below, was indicted, tried, and convicted upon the charge that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages a part of which was alcohol, contrary to law. Judgment was entered accordingly; the defendant being sentenced to serve an indeterminate term of imprisonment in the penitentiary for not less than one year and six months nor more than one year and seven months. No error being apparent on the record, the judgment of conviction appealed from is affirmed. Affirmed.